DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract is 159 words; the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Allowable Subject Matter
Claims 6, 10, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-9, 11, 12, 18, 20 are only objected because they are depending on allowable claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi (WO 2020213537 A1).

Claim 1: Atsushi discloses a two-phase cooling system of an electric work vehicle (i.e., FIG.26), comprising: 
a compressor (i.e., 11) operable to compress a refrigerant in vapor form to increase 5a pressure of the refrigerant (i.e., concerning limitations “to compress a refrigerant in vapor form to increase 5a pressure of the refrigerant”; it is functional language & intended use); 
a condenser (i.e., 12) downstream of the compressor (i.e., 11) and operable to discharge a heat from the refrigerant flowing from the compressor to condense the refrigerant (i.e., concerning limitations “to discharge a heat from the refrigerant flowing from the compressor to condense the refrigerant”; it is functional language & intended use); 
a first thermal expansion valve (i.e., 16a) downstream from the condenser (i.e., 12) and 10operable to decrease the pressure of the refrigerant to vaporize the refrigerant from liquid form to vapor form to decrease the temperature of the refrigerant (i.e., concerning limitations “to decrease the pressure of the refrigerant to vaporize the refrigerant from liquid form to vapor form to decrease the temperature of the refrigerant”; it is functional language & intended use); and 
a heat exchanger (i.e., 19a used as heat exchanger) coupled to an electrical component (i.e., heat source used as electrical component to be cooled, paragraph [144]) to transfer a heat from the electrical component to the refrigerant (i.e., concerning limitations “to transfer a heat from the electrical component to the refrigerant”; it is functional language & intended use).  

    PNG
    media_image1.png
    490
    600
    media_image1.png
    Greyscale

Claim 2: Atsushi discloses the apparatus as claimed in claim 1, wherein the heat exchanger (i.e., 20) is 15operable to cool a battery unit (i.e., battery 30 is heat source) configured to power a motor of the electric work vehicle (i.e., concerning limitations “to power a motor of the electric work vehicle”; it is functional language & intended use).  

Claim 3: Atsushi discloses the apparatus as claimed in claim 1, further comprising: 
an evaporator (i.e., 19) which the refrigerant passes through to accept a heat from an air (i.e., “refrigerant passes through to accept a heat from an air”; it’s intended used).  

Claim 4: Atsushi discloses the apparatus as claimed in claim 3, wherein the evaporator (i.e., 19) is coupled to 20the heat exchanger (i.e., 19a) and configured to receive the refrigerant from the heat exchanger (i.e., 19a).  

Claim 5: Atsushi discloses the apparatus as claimed in claim 3, further comprising: 
a second thermal expansion valve (i.e., 16b) downstream of the condenser (i.e., 12) and arranged parallel to the first thermal expansion valve (i.e., 16a) and operable to decrease 25the pressure of the refrigerant to vaporize the refrigerant from liquid form to vapor form to decrease the temperature of the refrigerant (i.e., concerning limitations “to decrease 25the pressure of the refrigerant to vaporize the refrigerant from liquid form to vapor form to decrease the temperature of the refrigerant”; it is functional language & intended use); and 
wherein the evaporator (i.e., 19) is coupled to the second thermal expansion valve (i.e., 16b).  

20 Claim 13: Atsushi discloses a method of cooling a heat exchanger of a two-phase cooling system (i.e., paragraph [9] & refrigeration cycle of FIG.26 for cooling), comprising: 
compressing a refrigerant in vapor form to increase a pressure via a compressor (i.e., 11); 
discharging of a heat from the refrigerant flowing from the compressor (i.e., 11) to 25liquidize at least a portion (i.e., inherent) of the refrigerant via a condenser (i.e., 12); 
decreasing the pressure of the refrigerant to vaporize the refrigerant from liquid form to vapor form and decrease the temperature of the refrigerant via a thermal expansion valve (i.e., 16a); and 
dissipating a heat of an electrical component (i.e., heat source used as electrical component to be cooled, paragraph [144]) of an electric work vehicle (i.e., paragraph [22]) to 30the refrigerant flowing from the thermal expansion valve (i.e., 16a) via a heat exchanger (i.e., 19a used as heat exchanger).  

    PNG
    media_image1.png
    490
    600
    media_image1.png
    Greyscale

Claim 14: Atsushi discloses the method as claimed in claim 13, wherein the heat exchanger (i.e., 19a) is operable to cool a battery pack (i.e., paragraph [22]) configured to power a motor of an electric work vehicle (i.e., paragraph [22]).  

Claim 15: Atsushi discloses the method as claimed in claim 13, further comprising:
5transferring a heat from an air to the refrigerant via an evaporator (i.e., 19).  

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to vehicle thermal management:
Bellino (2021/0178859 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763